DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s invention include Shafer et al. (U.S. 2014/0351098 A1), Rocas (U.S. 2014/0126010 A1), and Allen et al. (U.S. 2009/0174544 A1).  Shafer teaches a method of activating an alert device in response to a first EAS alarm (see Shafer, Paragraph [0116]) and enabling user input to control the EAS alarm (see Shafer, Paragraph [0129]).  Shafer, however, does not teach the ability to use the mobile device to disable the alarm and issue a reason code of a plurality of predefined reason codes, and automatically activating operations of input devise to obtain information about a surrounding environment dependent on the determined reason code.  Rocas teaches the ability for a user to disable/enable features of an interface device (see Rocas, Paragraphs [0076-0077]) and Allen teaches inputting reason codes regarding an alarm condition (see Allen, Paragraph [0033]).  The combination of Shafer in view of Rocas, and further in view of Allen, however, do not teach a plurality of predetermined reason codes, wherein when the system determines that the reason code is a certain reason code, select input devices, e.g. microphone or camera, are automatically activated on the mobile device to obtain information about a surrounding environment.  Additionally, it would not have been obvious to one of ordinary skill in the art, at the time of fling, to modify the combination of Shafer in view of Rocas, and further in view of Allen to include the automatic activation of select input devices without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683